NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     30-NOV-2020
                                                     11:40 AM
                                                     Dkt. 110 SO


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                    MARK CHAR, Defendant-Appellant

          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CASE NO. 1PC161001291)


                       SUMMARY DISPOSITION ORDER
          (By: Ginoza, C.J., and Leonard and Wadsworth, JJ.)

            Defendant-Appellant Mark Char (Char) appeals from the
Judgment of Conviction and Sentence (Judgment), entered on
July 1, 2019, in the Circuit Court of the First Circuit (Circuit
Court).1/   After a jury trial, Char was convicted of:              (1)
Attempted Murder in the Second Degree, in violation of Hawaii
Revised Statutes (HRS) §§ 705-500,2/ 707-701.5,3/ and 706-656;4/

     1/
            The Honorable Todd W. Eddins presided.
     2/
            HRS § 705-500 (2014) provides:

                  Criminal Attempt. (1) A person is guilty of an
            attempt to commit a crime if the person:
                  (a)   Intentionally engages in conduct which would
                        constitute the crime if the attendant
                        circumstances were as the person believes them
                        to be; or
                  (b)   Intentionally engages in conduct which, under
                        the circumstances as the person believes them to
                        be, constitutes a substantial step in a course
                        of conduct intended to culminate in the person's
                        commission of the crime.
                                                                      continue...
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

(2) Assault in the Second Degree, in violation of HRS
§§ 707-711(1)(a) and/or 707-711(1)(b);5/ and (3) Assault in the
Third Degree, in violation of HRS §§ 707-712(1)(a) and/or
707-712(1)(b).6/


     2/
          ...continue
                   (2) When causing a particular result is an element of
             the crime, a person is guilty of an attempt to commit the
             crime if, acting with the state of mind required to
             establish liability with respect to the attendant
             circumstances specified in the definition of the crime, the
             person intentionally engages in conduct which is a
             substantial step in a course of conduct intended or known to
             cause such a result.

                  (3) Conduct shall not be considered a substantial step
            under this section unless it is strongly corroborative of
            the defendant's criminal intent.
     3/
            HRS § 707-701.5 (2014) provides:

                  Murder in the second degree. (1) Except as provided
            in section 707-701, a person commits the offense of murder
            in the second degree if the person intentionally or
            knowingly causes the death of another person.
                  (2) Murder in the second degree is a felony for which
            the defendant shall be sentenced to imprisonment as provided
            in section 706-656.
     4/
            HRS § 707-656 (2014) states, in relevant part:

                  Terms of imprisonment for first and second degree
            murder and attempted first and second degree murder . . . .

                  . . . .
                  (2) Except as provided in section 706-657, pertaining
            to enhanced sentence for second degree murder, persons
            convicted of second degree murder and attempted second
            degree murder shall be sentenced to life imprisonment with
            possibility of parole.
     5/
            HRS § 707-711 (2014) states, in relevant part:
                  (1) A person commits the offense of assault in the
            second degree if:
                  (a)   The person intentionally or knowingly causes
                        substantial bodily injury to another;
                  (b)   The person recklessly causes serious or
                        substantial bodily injury to another[.]
     6/
            HRS § 707-712 (2014) states, in relevant part:
                  (1) A person commits the offense of assault in the
            third degree if the person:
                                                                    continue...

                                       2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          On appeal, Char contends that: (1) the Circuit Court's
jury instruction on the presumption of innocence and reasonable
doubt, presented in lieu of Hawai#i Pattern Jury Instructions
Criminal (HAWJIC) 3.02, "was prejudicially insufficient, thus
denying Char his constitutional rights to due process and a fair
trial"; and (2) the State committed prosecutorial misconduct
during its rebuttal closing argument when the Deputy Prosecuting
Attorney (DPA) posed questions that "clearly and improperly
appealed to the jury's sympathy."
          After reviewing the record on appeal and the relevant
legal authorities, and giving due consideration to the issues
raised and the arguments advanced by the parties, we affirm the
Judgment for the reasons set forth below.

                               I.   Background
          On August 1, 2016, Char was involved in a physical
altercation along the H-1 freeway following a traffic incident.
He was charged with Attempted Murder in the Second Degree as to
Complainant Jesther Marlang (Marlang), Assault in the Second
Degree as to Complainant Deion Anunciacion (Anunciacion), and
Assault in the Third Degree as to Complainant Jene Winn (Winn).
At trial, the State alleged that during the altercation, Char:
(1) stabbed Marlang five times, to his abdomen and the side of
his body, and sliced the back of Marlang's neck and forearm; (2)
stabbed one and sliced the other of Anunciacion's forearms; and
(3) sliced two of Winn's fingers. Char claimed he was defending
himself against two younger men, Marlang and Anunciacion, who
were attacking him.
          On March 1, 2019, the jury found Char guilty as charged
on all three counts. This appeal followed.




     6/
          ...continue
                   (a)   Intentionally, knowingly, or recklessly causes
                         bodily injury to another person; or

                  (b)    Negligently causes bodily injury to another
                         person with a dangerous instrument.

                                       3
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

                             II.   Discussion
A.   Jury Instruction
          Char argues that the Circuit Court erred in
substituting its own jury instruction on the presumption of
innocence and reasonable doubt for HAWJIC 3.02.
          HAWJIC 3.02 states:
          3.02  PRESUMPTION OF INNOCENCE; REASONABLE DOUBT
                You must presume the defendant is innocent of the
          charge against him/her. This presumption remains with the
          defendant throughout the trial of the case, unless and until
          the prosecution proves the defendant guilty beyond a
          reasonable doubt.

                The presumption of innocence is not a mere slogan but
          an essential part of the law that is binding upon you. It
          places upon the prosecution the duty of proving every
          material element of the offense charged against the
          defendant beyond a reasonable doubt.
                You must not find the defendant guilty upon mere
          suspicion or upon evidence which only shows that the
          defendant is probably guilty. What the law requires before
          the defendant can be found guilty is not suspicion, not
          probabilities, but proof of the defendant's guilt beyond a
          reasonable doubt.

          What is a reasonable doubt?
                It is a doubt in your mind about the defendant's guilt
          which arises from the evidence presented or from the lack of
          evidence and which is based upon reason and common sense.

                Each of you must decide, individually, whether there
          is or is not such a doubt in your mind after careful and
          impartial consideration of the evidence.

                Be mindful, however, that a doubt which has no basis
          in the evidence presented, or the lack of evidence, or
          reasonable inferences therefrom, or a doubt which is based
          upon imagination, suspicion or mere speculation or guesswork
          is not a reasonable doubt.
                 What is proof beyond a reasonable doubt?

                If, after consideration of the evidence and the law,
          you have a reasonable doubt of the defendant's guilt, then
          the prosecution has not proved the defendant's guilt beyond
          a reasonable doubt and it is your duty to find the defendant
          not guilty.
                If, after consideration of the evidence and the law,
          you do not have a reasonable doubt of the defendant's guilt,
          then the prosecution has proved the defendant's guilt beyond
          a reasonable doubt and it is your duty to find the defendant
          guilty.

          In lieu of HAWJIC 3.02, the Circuit Court instructed
the jury as follows:

                                     4
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

                It is a cardinal principle of our system of justice
          that a person accused of a crime is presumed not to have
          committed the crime. Mark Char is presumed innocent unless
          you conclude that his guilt has been established beyond a
          reasonable doubt.
                The presumption of innocence requires the prosecution
          to prove every element of the offenses charged against Mark
          Char beyond a reasonable doubt. He does not have to prove
          anything.

                The phrase reasonable doubt does not have a technical
          or complicated meaning. A reasonable doubt is exactly what
          it is -- a doubt that is reasonable. You must use your
          common sense and the rational faculties and logical
          processes of your mind to determine whether you have a doubt
          that is reasonable. Be mindful that not all doubts are
          reasonable doubts. A doubt based upon imagination, or mere
          speculation or guesswork is not a reasonable doubt.
                A reasonable doubt is a doubt based on your reason and
          common sense. It arises from the evidence, or a lack of
          evidence, or the reasonable inferences that emerge. Through
          reason you must decide whether your mind is free or not free
          of a reasonable doubt.

                Proof beyond a reasonable doubt is a very high
          standard for the prosecution to satisfy. However, the
          prosecution's heavy burden does not mean it must prove the
          elements of a crime beyond all possible doubt or to an
          absolute certainty. You must not base your decision on the
          proposition that anything is possible or nothing is certain.

                If, after fair and impartial consideration of all the
          evidence and the law, you do not have a reasonable doubt of
          Mark Char's guilt, then the prosecution has proved his guilt
          beyond a reasonable doubt and it is your duty to find Mark
          Char guilty.

                On the other hand, if, after fair and impartial
          consideration of all the evidence and the law, you have a
          reasonable doubt of Mark Char's guilt, then the prosecution
          has not proved his guilt beyond a reasonable doubt and it is
          your duty to find Mark Char not guilty.

          Char first contends that the Circuit Court's
instruction was prejudicially deficient because it omitted the
following statement contained in HAWJIC 3.02: "The presumption
of innocence is not a mere slogan but an essential part of the
law that is binding upon you." Char argues that this statement
"highlights that the presumption of innocence is not a phrase to
be taken lightly and/or ignored" and was thus "an essential
precept that should have been provided to the jury."
          The United States Supreme Court has explained that "the
Constitution does not require that any particular form of words
be used in advising the jury of the government's burden of

                                    5
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

proof[,]" so long as "taken as a whole, the instructions . . .
correctly convey the concept of reasonable doubt to the jury."
Victor v. Nebraska, 511 U.S. 1, 5 (1994) (brackets omitted)
(quoting Holland v. United States, 348 U.S. 121, 140 (1954)).
Likewise, the Hawai#i Supreme Court has stated: "It is well
settled that jury instructions are to be viewed as a whole."
State v. Sawyer, 88 Hawai#i 325, 335, 966 P.2d 637, 647 (1998)
(citing State v. Cullen, 86 Hawai#i 1, 8, 946 P.2d 955, 962
(1997)). The court also has made clear that "the duty to
properly instruct the jury lies with the trial court," State v.
Nichols, 111 Hawai#i 327, 335, 141 P.3d 974, 982 (2006), and
deviation from HAWJIC "does not automatically result in
incomplete and confusing jury instructions." Sawyer, 88 Hawai#i
at 335, 966 P.2d at 647 (rejecting the defendant's argument that
"deviation from HAWJIC is prejudicial per se" and noting "[t]he
introduction to the instructions clearly states that 'nothing
herein shall be construed as an approval by the Supreme Court of
the State of Hawai#i of the substance of any of said
instructions.'" (brackets omitted) (quoting HAWJIC (1991))).
          Here, the Circuit Court explained its use of
alternative instructions in lieu of HAWJIC, as follows:
                I have modified or revised the Hawaii standard jury
          instructions. In my view a lot of the standard jury
          instructions are stale. They are unhelpful phrases,
          misleading comparisons. There's a lack of consolidation,
          there's redundancy. So I have attempted to craft jury
          instructions that are more easily understandable to the jury
          that will better aid the jury in their understanding of the
          law.

           Viewing the Circuit Court's instructions as a whole, we
conclude that they correctly conveyed the concepts of the
presumption of innocence and reasonable doubt, and sufficiently
conveyed the importance of these concepts. See Sawyer, 88
Hawai#i at 335, 966 P.2d at 647. For example, the instruction at
issue included the following language: "It is a cardinal
principle of our system of justice that a person accused of a
crime is presumed not to have committed the crime. Mark Char is
presumed innocent unless you conclude that his guilt has been
established beyond a reasonable doubt." Additionally, the court

                                    6
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

instructed the jurors: "The presumption of innocence requires
the prosecution to prove every element of the offenses charged
against Mark Char beyond a reasonable doubt. He does not have to
prove anything." Likewise, the court instructed: "Proof beyond
a reasonable doubt is a very high standard for the prosecution to
satisfy." Viewed as a whole, the court's instructions were not
"prejudicially insufficient, erroneous, inconsistent, or
misleading." State v. Matuu, 144 Hawai#i 510, 516, 445 P.3d 91,
97 (2019) (quoting State v. Kassebeer, 118 Hawai#i 493, 504, 193
P.3d 409, 420 (2008)).
          Char next contends that the challenged instruction was
misleading because, in its last two sentences, the "'guilty'
instruction comes before the 'not guilty' instruction." Char
notes that in contrast, HAWJIC 3.2 "gives the 'not guilty"
instruction before the 'guilty instruction.'" Char argues that
by "[p]lacing the 'guilty' instruction first," the challenged
instruction is "subliminally misleading and leans towards the
presumption of guilt and not the presumption of innocence."
          Char does not cite any Hawai#i authority to support his
argument, and we have found none. We note, however, that a
number of courts in other jurisdictions have rejected similar
claims regarding the order in which "guilty" and "not guilty"
have appeared on verdict forms. See, e.g., Rowland v. State, 829
S.E.2d 81, 89 (Ga. 2019) ("Nor did the order in which 'guilty'
and 'not guilty' were listed on the verdict form, when viewed in
light of the rest of the court's instructions, mislead the
jury."); Commonwealth v. Pi Delta Psi, Inc., 211 A.3d 875, 888
Pa. Super.), appeal denied, 221 A.3d 644 (Pa. 2019) (concluding
that a verdict slip that listed "Guilty" before "Not Guilty" "did
not infringe upon the [defendant's] right of presumed innocence"
and, thus, "no Due Process violation occurred, and no appellate
relief is due"); State v. Hayes, 462 P.3d 1195, 1207 (Kan. Ct.
App. 2020) ("The district court did not err by placing the guilty
option above the not guilty option in the verdict form given to
the jury.").



                                  7
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Here, after fully explaining the presumption of
innocence and the concept of reasonable doubt, the Circuit Court
articulated the circumstances under which the jury had a duty to
find Char "guilty," and those under which it had a duty to find
him "not guilty." Viewing the instructions as a whole, we
conclude that the order of the last two sentences of the
challenged instruction was not "prejudicially insufficient,
erroneous, inconsistent, or misleading," Matuu, 144 Hawai#i at
519, 445 P.3d at 100; nor did the instructions result in "a
reasonable possibility that error might have contributed to
conviction." State v. Pond, 118 Hawai#i 452, 462, 193 P.3d 368,
378 (2008).

B.   Prosecutorial Misconduct
          At trial, toward the end of the State's rebuttal
argument, the DPA stated:
                 You also know it's not self defense because Judy Char
           does not get out of the red Camaro. What spouse, if they're
           seeing their spouse or loved one being beaten by two men,
           isn't going to get out and try to do something? Get out and
           plead with the attackers to stop, honk the horn, get out,
           try to flag by some motorists, flag down some motorists.

                 Or how about she just pulls her cell phone out and
           calls 911, because the defendant said she had a cell phone
           to call 911. That makes absolutely no sense, that he's being
           so -- he's beaten so badly that he's got to pull out a knife
           and maim these men, but she doesn't call 911. It makes
           absolutely no sense.

                 There's two types of people in this case. You have
           those folks who did nothing. Judy Char. You have other folks
           who did something. You have a nurse practitioner who bare
           handed plugged Jesther's hole where his kidney had been
           sliced off. You had a military man take off his uniform and
           wrap it around Jesther's injury. You have Kaohu Detwiler
           trying to desperately keep Jesther from bleeding out on the
           freeway. Those are the two types of people involved in this
           case.
                 And so, you know, when I'm hearing -- and when I'm
           sitting there and I'm listening to defense counsel trying to
           think, you know, what -- what can I say to these people?
           What is going to be the most persuasive thing I can say? For
           Jesther and Deion, what can I say for these boys?
                 And then, you know what, I think I realize that
           there's nothing I really can say, because what I have done
           in the time we've spent together is I've tried to recreate
           exactly what happened on August 1st, 2016 for you folks, in
           this courtroom, with 14 witnesses.


                                     8
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

                So there's only really two questions left. Are you
          going to stop and help these boys? Or are you going to just
          pass on by?

                Thank you.

          Char contends that the questions, "Are you going to
stop and help these boys? Or are you going to just pass on by?"
constituted prosecutorial misconduct. He argues that these
questions "appealed to the sympathy of the jury" and constituted
"a request for them to use their conscience."
          When a defendant alleges prosecutorial misconduct, we
decide: "(1) whether the conduct was improper; (2) if the
conduct was improper, whether the misconduct was harmless beyond
a reasonable doubt; and (3) if the misconduct was not harmless,
whether the misconduct was so egregious as to bar reprosecution."
State v. Udo, 145 Hawai#i 519, 534-35, 454 P.3d 460, 475-76
(2019) (citing State v. Maluia, 107 Hawai#i 20, 25-26, 108 P.3d
974, 979-80 (2005)); see State v. Tuua, 125 Hawai#i 10, 14, 250
P.3d 273, 277 (2011) ("This court evaluates claims of improper
statements by prosecutors by first determining whether the
statements are improper, and then determining whether the
misconduct is harmless." (citing State v. Kiakona, 110 Hawai#i
450, 458, 134 P.3d 616, 624 (App. 2006)). Similarly, because
Char did not object to the alleged misconduct during trial, "we
must determine whether the prosecutor's comment[s] [were]
improper and, if so, whether such misconduct constituted plain
error that affected [Char's] substantial rights." State v.
Clark, 83 Hawai#i 289, 304, 926 P.2d 194, 209 (1996) (citing
State v. Marsh, 68 Haw. 659, 661, 728 P.2d 1301, 1302 (1986));
see State v. Wakisaka, 102 Hawai#i 504, 513, 78 P.3d 317, 326
(2003); HRPP Rule 52(b).
          In evaluating whether a prosecutor's conduct was
proper, we consider "the nature of the challenged conduct in
relation to our criminal justice system generally and the special
role of the prosecutor specifically." Udo, 145 Hawai#i at 535,
454 P.3d at 476 (quoting State v. Underwood, 142 Hawai#i 317,
325, 418 P.3d 658, 666 (2018)). The supreme court has stated:


                                    9
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          [A] prosecutor, during closing argument, is permitted to
          draw reasonable inferences from the evidence and wide
          latitude is allowed in discussing the evidence. It is also
          within the bounds of legitimate argument for prosecutors to
          state, discuss, and comment on the evidence as well as to
          draw all reasonable inferences from the evidence.

Clark, 83 Hawai#i at 304, 926 P.2d at 209 (citations omitted).
In determining whether a prosecutor's statements during closing
were improper, we look at the statements in context, considering
the argument in its entirety. See State v. Mars, 116 Hawai#i
125, 142, 170 P.3d 861, 878 (App. 2007); see also State v. Bruce,
141 Hawai#i 397, 407-08 411 P.3d 300, 310-11 (2017)(concluding
that, while viewed in a vacuum, the prosecutor's comments during
closing argument could be viewed as improper, considered in
context, the comments were not improper "because they did not
detract from the main point of the otherwise meritorious
argument" based on the evidence); State v. Pasene, 144 Hawai#i
339, 369, 439 P.3d 864, 894 (2019) ("in context, the DPA's
statements entreated the jury to use their life experiences to
judge the credibility of the witness' testimony, rather than
asking the jury to put themselves in the witnesses' position").
           Here, viewed in isolation, the questions at issue can
be construed as an appeal to the jury's sympathy. The questions,
however, were not posed in isolation. Immediately prior to
raising the questions, the State argued against Char's
self-defense claim by highlighting the alleged inconsistencies
between his testimony and his wife's alleged actions during the
incident, and by contrasting those actions with those of the
witnesses who stopped to render aid or who contacted the police.
The State also referenced its attempt to recreate the incident
for the jury through its fourteen witnesses. It was in this
context that the State then posed the two questions at issue.
Considering the argument in its entirety, we conclude that these
questions were not a bald request for sympathy, but, rather, a
rhetorical device to urge the jury to reject Char's self-defense
claim and to return a guilty verdict based on the evidence
presented at trial. In sum, the two questions at issue did not
rise to the level of misconduct. See Bruce, 141 Hawai#i at 408
411 P.3d at 311.

                                   10
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

           Having reached this conclusion, we need not determine
whether the alleged misconduct was harmless beyond a reasonable
doubt or so egregious as to bar reprosecution. See State v.
Mara, 98 Hawai#i 1, 16, 41 P.3d 157, 172 (2002); State v. Roqan,
91 Hawai#i 405, 423, 984 P.2d 1231, 1249 (1999). For the same
reason, we do not reach the issue of plain error. See Clark, 83
Hawai#i at 305, 926 P.2d at 210.

                           III.   Conclusion
          For these reasons, we affirm the Judgment of Conviction
and Sentence, entered on July 1, 2019, in the Circuit Court of
the First Circuit.

          DATED:   Honolulu, Hawai#i, November 30, 2020.



On the briefs:
                                        /s/ Lisa M. Ginoza
Harrison L. Kiehm                       Chief Judge
for Defendant-Appellant.

Chad M. Kumagai,                        /s/ Katherine G. Leonard
Deputy Prosecuting Attorney,            Associate Judge
City & County of Honolulu,
for Plaintiff-Appellee.
                                        /s/ Clyde J. Wadsworth
                                        Associate Judge




                                   11